DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10, 12 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (US 6,652,900 B2) in view of Maron et al. (US 8,329,237 B2), Hoffmann (US 2014/0348998 A1), Stovring et al. (US 2014/0345836 A1) and Engineers Edge NPL. Milk Pasteurization NPL, Baumeister et al. (US 2012/0183658 A1), and Groer et al. (US 9,345,249 B2) are relied on as evidence for claim 1, and Heat Transfer NPL is relied on as evidence for claim 3.
Regarding claim 1, Lindquist teaches a process for producing sterile milk (abstract) comprising supplying raw milk 1 to a cold separator 2 which separates the raw milk into a cream portion 3 and a skim portion 8 at temperatures from 4-6oC (figure 1; column 5 lines 1-2, 5-11). The cream portion 3 flows to a standardization unit 5 to form a standardized cream portion 26 having a desired fat content, the standardized cream portion 26 then sterilized by unit 6 at a temperature of at least 135oC for at least one second (column 5 lines 17-21 and 25-31). The skim portion 8 is fed to filter 9 (column 5 lines 40-41), where the filter permeate is heat treated by unit 17 (column 6 lines 8-12). Lindquist further teaches the permeate 16 can be sterilized by unit 17 at a temperature from 78-121oC depending on the pore size of the filter 9, the duration of treatment being one minute or less to five seconds or less depending on the treatment temperature (column 10 lines 1-28). It is noted that the heat treatment times of both portions 3 and 8 are construed to be a “holding” time since the temperatures of the portions are maintained during said time. The sterilized portions 7 and 18 are combined, aseptically packaged, and stored at room temperature or chilled and refrigerated to form the sterilized milk product (column 10 lines 22-25 and 38-43).
Regarding the milk being unpasteurized, the milk received by the separator 2 is raw milk, which is untreated milk (column 4 line 46), and the separator does not heat the raw milk as stated above. The standardizer 5 through which the cream portion 3 travels also does not heat said portion (see whole document). The portion received by heating unit 6 is therefore construed to be unpasteurized. The filter 9 through which the skim portion 8 travels is heated to a temperature from 45-60oC prior to entering the heating unit 17 for sterilization (column 5 lines 46-48). However, regulations for milk oC as evidenced by Milk Pasteurization NPL (page 1 “Pasteurization Conditions” first paragraph; page 2 table 1). Since the skim portion 8 passing through filter 9 is not heated to this temperature, the skim portion is construed to only be heated, and remaining unpasteurized until received by heating unit 17. The portions being treated would have inherently had a volume.
Regarding the claimed temperature and time ranges, Linquist teaches sterilization temperature and time ranges as stated above, the ranges overlapping or merely close to the claimed ranges. Lindquist further teaches that the ranges can be adjusted based on factors such as pore size of the preceding filter (column 10 lines 1-12), where the pore size is adjusted based on desired degree of separation and minimizing clogging (column 6 lines 39-45). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lindquist to employ the claimed temperature and time ranges for sterilization since Lindquist already teaches wanting a sterile final product (abstract), to achieve a desired degree/rate of sterilization, since a prima facie case of obviousness exists where claimed ranges overlap or lie inside those disclosed by the prior art In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as pore size of the preceding filter and desired degree/rate of sterilization.
Furthermore, the claim recites the term “comprising” which is an open ended limitation. Lindquist teaches one of the separated portions of the milk is sterilized at the claimed temperature and time range (column 5 lines 26-31). Therefore the reference is construed to teach the claimed temperature and time.
Lindquist does not teach the milk being a human milk. 
Maron et al. teaches a process for sterilizing liquid milk product (abstract), where the milk product source can be human (column 3 lines 65-66). The milk product can be sterilized at temperatures from 283-288oF (~139-142oC) using exchangers (column 6 lines 60-65; column 7 lines 4-7, 26 and 30-33) in order to inhibit microbiological activity (column 3 lines 1-4) and extend shelf-life (column 8 lines 30-41). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lindquist to treat human milk since human milk is known to be a product capable of heat sterilization, since one of ordinary skill in the art would have reasonably expected sterilization/preservation properties to be relatively similar between non-human and human milk, to provide a commercially acceptable human milk product for mothers who cannot breastfeed their infants themselves (i.e. “donor milk”), to inhibit microbial activity and prolong shelf life of the human milk, thereby providing a safer product with minimal losses from spoilage during transport and storage, and to apply a known technique (milk sterilization) to a similar and known product (human milk) ready for improvement to yield predictable results in extended shelf life and safety KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.I.C-D.
Lindquist further teaches removal of microorganisms such as bacteria (pathogens) using filter 9 prior to heating in the unit 17 (column 5 lines 54-62; column 9 lines 55-56). Since the milk is passed through filter 9 prior to the second permeate 13 being homogenized 22 (column 8 lines 16-18), the removal of microorganisms is construed to occur prior to homogenization. Lindquist further teaches that it is desirable to inactivate or remove bacterial spores of the species Bacillus in order to prevent degradation of the raw milk and/or resultant milk products (column 1 lines 48-50; column 2 lines 8-11).
Lindquist does not teach Bacillus cereus and the removal being through one or more centrifugal clarification processes. It is noted that the limitation “centrifugal clarification” is given its broadest reasonable interpretation to mean separating pathogens from the milk using centrifugation as is understood in the art.
Hoffmann teaches a process for treating milk (abstract), including human milk (paragraph 52), where raw milk is subjected to bactofugation to separate microorganisms (pathogens) from the milk prior to separating into cream and skim portions, filtration, and pasteurization (paragraphs 60-67). The milk is not subjected to temperatures above 60oC before pasteurization (paragraph 180), and temperatures during pasteurization can be above 137.78oC (paragraph 183). For example, UHT processing can be employed which utilizes a temperature of 149oC for 3 seconds (paragraph 130). The bactofugation uses a centrifuge to separate pathogens from the milk (paragraph 76), where the removal of microorganisms from said treatment significantly reduces biofilm formation down-stream in the plant and guarantees the success of cleaning (paragraph 78).
Baumeister et al. teaches a method for producing fresh milk having longer shelf life, including providing raw milk and performing at least two-step centrifugal germ removal before standardization (abstract), where the centrifugal removal reduces the number of Bacillus cereus spores to extend shelf life (paragraph 32). It is noted that Baumeister et al. teaches pore sizes of 0.8 to 1.4 micron guarantee a germ retention greater than 99.5% (paragraph 19). Lindquist teaches the filter 9 can have a pore size of 0.3 micron or less (column 6 lines 20-25). Thus Baumeister shows that it would have been reasonable to expect the filter of Lindquist to achieve a similar removal of Bacillus cereus spores.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lindquist to eliminate Bacillus cereus through one or more centrifugal clarification processes (bactofugation) since Lindquist already contemplates removing Bacillus spores from the milk by a physical separation process (filter 9) prior to sterilization by heating (unit 17), since bactofugation is known to be used during processing of milk, including human milk, and can reduce biofilm formation down-stream in the plant and guarantee success of cleaning as taught by Hoffmann, to extend shelf life as taught by Baumeister et al., in order to provide an additional and/or auxiliary means for physical separation of pathogens to the filter of Lindquist, thereby ensuring separation in the case that the filter fails or to reduce the load on the filter, and/or as a substitution of art recognized equivalents for the purpose of removing pathogens from milk, see MPEP 2144.06.II. It is noted that Hoffmann also suggests that a bactofuge can be used along with filtration as stated above.
Regarding homogenizing the clarified volume of human milk, Lindquist further teaches an embodiment where all or a portion of the second permeate 13 is homogenized 22, and the homogenized second permeate 23 is then combined with skim milk portion 8 prior to filtration by first filter 9, in order to reduce the particle size of the components to facilitate filtering and reduce the load on filter 9 (figure 4; column 8 lines 17-29). As stated above, the flow from filter 9 is sent to sterilizer 17 (column 10 lines 1-2).
It would have been obvious to one of ordinary skill in the art to homogenize the clarified human milk prior to heating since Lindquist recites that any combination of the embodiments can be employed (column 9 lines 52-54), since the combination of Lindquist with Hoffman in view of the evidence taught by Baumeister teaches centrifugal clarification prior to homogenization as stated above, and in order to similarly facilitate filtration and reduce load on filter 9 as taught by Lindquist.
Lindquist does not teach heating the milk by flowing the milk through a tube, the tube heated by flowing heating fluid in a direction counter to the direction of flow of the milk, the heating fluid in contact with an exterior surface of the tube.
Stovring teaches a heat exchanger for heating liquid products using heat transfer media (abstract), including liquid foods (paragraph 25), where the heat exchanger comprises a tube 30 which transports the liquid product from an inlet 33 to an outlet 34 and then to further processing equipment (figure 1; paragraph 49), and a vessel 20 for transporting heat transfer media from inlet 21 to outlet 22 (paragraph 43). Since the inlet 21 of the heat transfer media is on the opposite end of the exchanger from inlet 33 of the food product, and visa-versa for the respective outlets, heat transfer media flows in a counter direction to that of the liquid product (figure 1). The heat transfer media flows in contact with the exterior surface of tube 30 (paragraph 50). The tube 30 forms a plurality of loops dependent on the desired amount of heat transfer (paragraph 51).
Engineers Edge NPL teaches that counter-flow is a common method of heat exchange (page 1 second paragraph), and that counter-flow heat exchange provides advantages over parallel heat exchange, including more uniform temperature difference between the fluids to minimize thermal stresses, the outlet temperature of the cold fluid can approach the highest temperature of the hot fluid (in parallel flow the cold fluid never exceeds the lowest temperature of the hot fluid as stated in page 1), and more uniform rate of heat transfer throughout the exchanger (page 2 “figure 10” and second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lindquist to use counter flow as claimed since Lindquist already teaches that known heat exchangers/methods can be used (column 5 lines 27-31; column 9 lines 55-59), since counter-flow heat exchange is a commonly used method, and to minimize thermal stresses on the milk, achieve a desired increase in temperature of the milk relative to the incoming transfer medium temperature, and provide more uniform rate of heat transfer as taught by Engineers Edge NPL.
Lindquist does not teach the sterilized human milk product retains greater than 88% of human immunoglobulin A compared to the unpasteurized volume of human milk.
Groer et al. teaches that the prior art acknowledges that “holder pasteurization” generally results in unacceptable reduction of IgA levels (column 3 lines 3-6), and that human milk can be heated to 140oC for four seconds in order to inactivate pathogens without altering the chemical composition of the milk (column 7 lines 25, 28-38 and 49-51).
The combination of prior art applied above teaches the claimed method, where the heat treatment parameters taught by Lindquist either lie inside or overlap the claimed parameter ranges. Since there does not appear to be any indication of record that applicant’s claimed process is different from that of the prior art combination, and since the prior art already acknowledges the claimed heating temperature and duration allow for pathogen inactivation while maintaining chemical composition of desired components such as IgA, it would have been reasonable to expect the process of the prior art combination to similarly yield a greater than 88% retention of IgA as claimed.
Regarding claim 3, Lindquist teaches maintaining a desired temperature for a predetermined time for sterility (column 5 lines 25-30; column 10 lines 1-28), but does not specifically teach the length of the tube and flow rate of the milk are chosen for holding the milk at the temperature as claimed. 
Stovring teaches the tube 30 carrying the liquid product forms a plurality of loops dependent on the desired amount of heat transfer (paragraph 51). Increasing or decreasing the number of loops would naturally also increase or decrease the length of the tube.
Heat Transfer NPL is relied on as evidence to teach that heat transfer rate in a heat exchanger depends on the flow rate of the heating fluid, modelled by the equation Q = mH * CpH (THin – THout) = mC * CpC (TCout – TCin), where mH is the mass flow rate of the hot fluid and mC is the mass flow rate of the cold fluid (page 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Lindquist to choose the length of tube and flow rate of milk to hold the temperature of the milk within the temperature range for the duration since adjusting tube length and material flow rate to achieve a desired heat transfer is known, to ensure sterility of the milk is achieved, thereby ensuring product safety and shelf life, to apply a known technique (adjusting tube length and flow rate of a heat exchanger) to a similar and known product/process (heat exchanger in a milk sterilization process) ready for improvement to yield predictable results in similar adjustments to the amount of heat transfer between the heating medium and milk MPEP 2143.I.C-D, and since the claimed parameters would have been subjected to normal experimentation and optimization procedures due to said factors of degree of heat transfer, sterility, and shelf life.
Regarding claim 4, Lindquist does not specify the tube diameter.
Stovring further teaches the tube can have a diameter of 48 mm, i.e. about 1.9 in (paragraph 57).
Heat Transfer NPL further teaches that basic heat exchanger design can be modelled by the equation Q = U A ΔTlm, where A is the heat transfer surface area (page 2). The changing the diameter of the tube would have naturally changed the respective surface area.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lindquist to use the claimed tube diameter since adjusting tube diameter to achieve a desired heat transfer is known, since adjusting the tube diameter could also affect the fluid flow rate, where the flow rate affects the heat transfer as stated for claim 3 and thus to similarly adjust flow rate to achieve desired heat transfer, to ensure sterility of the milk is achieved, thereby ensuring product safety and shelf life, and since the claimed values would have been subjected to normal experimentation and optimization procedures due to said factors of degree of heat transfer, sterility, and shelf life.
Regarding claim 10, the limitation “a standardized human milk volume” is interpreted to be an intermediate product between the “unpasteurized volume of human milk” and “sterilized human milk product” recited by claim 1, where the “standardized human milk volume” can be further subjected to any known milk processing method to form the “sterilized human milk product”. 
Lindquist teaches raw milk 1 is conveyed to separator 2 for separating the raw milk into a cream portion 2 and skim portion 8 (column 5 lines 1-2 and 5-11), filtering the skim portion 8 through filter 9 to generate a permeate 16 and retentate 10 (column 6 lines 47-48), passing the retentate 10 through filter 11 to form a second permeate 12 (column 6 lines 58-60), and forming a standardized milk volume by combining the cream portion 3 with the second permeate 12 at standardization unit 5 (figure 1; column 7 lines 3-4, 45-48 and 52-55). Lindquist further teaches passing the milk through filter 9 prior to the second permeate 13 being homogenized 22 (column 8 lines 16-18) as stated for claim 1 above, the removal of microorganisms is construed to occur prior to homogenization. 
It is noted that the claim recites a portion of the obtained retentate is combined with a portion of the cream sample. Since the second permeate of filter 11 originates from the retentate 10 of filter 9, the second permeate is construed to be a “portion” of retentate 10. It is further noted that the limitation “concentration process” is interpreted to be any form of concentration known in the art, such as membrane filtration recited in Applicant’s specification (paragraph 77), and the term “engineering” is interpreted to mean determining respective amounts of substance and combining said amounts to obtain a product having a desired characteristic.
However, Lindquist does not teach the separating, generating, and engineering steps occurring after the step of removing B. cereus.
Hoffmann teaches the raw milk is subjected to bactofugation to separate microorganisms (pathogens) from the milk prior to separating into cream and skim portions, filtration, and pasteurization (paragraphs 60-67). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lindquist to perform the order of steps as claimed as a matter of manufacturing choice for the particular order to processing steps, to reduce the amount of bacteria in the process material, thereby minimizing the burden on filter 9 of Lindquist and accumulation of biofilm as taught by Hoffmann (paragraph 78).
Regarding claim 12, Lindquist teaches the sterilized milk is conveyed to an aseptic filling machine 21 for packaging (column 10 lines 38-41).
Regarding claim 31, Lindquist teaches the skim 18 and cream 7 portions are combined at 19 and passed through homogenizer 20 prior to packaging 21 (figures 1-5; column 10 lines 22-29 and 37-39).
Regarding claims 32-40, Lindquist teaches sterilization at unit 6 at a temperature of at least 135oC for at least one second (column 5 lines 17-21 and 25-31), Maron et al. teaches sterilization of human milk at temperatures of ~139-142oC (column 6 lines 60-65; column 7 lines 4-7, 26 and 30-33), and Groer teaches heat treating at 140oC for four seconds to inactivate pathogens while preventing chemical changes to the milk (column 7 lines 25, 28-38 and 49-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lindquist to use the claimed temperature and time since the prior art acknowledges said parameters can be used for pathogen inactivation of human milk, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of pathogen inactivation, retention of bioactive substances (e.g. IgA), and flavor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (US 6,652,900 B2) in view of Maron et al. (US 8,329,237 B2), Hoffmann (US 2014/0348998 A1), Stovring et al. (US 2014/0345836 A1), and Engineers Edge NPL as applied to claims 1, 3-4, 10, 12 and 31-40 above, and further in view of MacGregor et al. (US 2011/0318463 A1). Heat Transfer NPL is relied on as evidence.
Lindquist does not specifically teach the flow rate of the milk sample through the sterilizer is between 0.25 and 25 gallons per minute. 
MacGregor et al. teaches a method for pasteurizing milk by heating (abstract; paragraph 71) comprising flowing milk through the heating system at rates ranging from 1-5 gpm (paragraph 116), where the flow rate is selected based on features such as minimizing mechanical abuse of the milk (paragraph 68) and desired pump size and/or size of the fluid pathways (paragraph 70). While MacGregor et al. teaches a pasteurization process, the reference is analogous since it is directed to the same field of invention of heat treating milk flowing through the treatment system to reduce pathogens (paragraph 5).
Heat Transfer NPL teaches that heat transfer rate in a heat exchanger depends on the flow rate of the heating fluid (page 4) as stated for claim 3 above.
It would have been obvious to one of ordinary skill in the art at time of the invention to further modify the process of Lindquist to flow the milk through the tube of the sterilizer at the claimed range since Lindquist already contemplates maintaining an appropriate flow rate (column 6 lines 43-45; column 7 lines 34-38), since the flow rate is known for milk heat treatment processes, since flow rate is known to affect the amount of heat transfer in a heat exchanger as evidenced by Heat Transfer NPL, and therefore in order to ensure a residence time and degree of heat transfer from the heating medium to achieve sufficient for sterility based on given processing parameters (e.g. temperatures, times, etc.). Furthermore, flow rate is an art recognized result-effective variable, the result being residence time within a given length of tube and degree of heat transfer. Therefore the claimed flow rate values would have been used during the course of normal experimentation and optimization procedures due to such factors as the desired residence time and degree of heat treatment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindquist (US 6,652,900 B2) in view of Maron et al. (US 8,329,237 B2), Hoffmann (US 2014/0348998 A1), Stovring et al. (US 2014/0345836 A1) and Engineers Edge NPL as applied to claims 1, 3-4, 10, 12 and 31-40 above, and further in view of Medo et al. (US 9,149,052 B2).
The limitation “initial characteristic” is given its broadest reasonable interpretation consistent with the specification to be any measurable parameter of the substance in question.
Lindquist teaches the portion of the retentate 10 from filter 9 can be combined with the cream portion 3 by flowing the portion of retentate through stream 12 into standardization unit 5 (column 7 lines 45-48 and 52-55), but does not specifically teach detecting an initial characteristic of the cream sample, comparing the detected initial characteristic of the cream to a target characteristic of the standardized milk product, and determining the portion of the cream and the portion of the obtained retentate based on the comparison.
Medo et al. teaches a process for sterilization of milk (abstract), including human milk, by filtration, separation into cream and skim portions, heating, and mixing (standardizing) the separated portions to obtain a human milk product (column 1 lines 57-67), where the cream portion is subjected to quantification of caloric, protein and fat content (column 6 lines 65-67), followed by combining the cream portion and the skim portion to increase calories to a correct target by adjusting amounts of fat, protein, and calories for the specific product being made (column 7 lines 1-4). The skim portion 130 is also subjected to quantification and adjustment of caloric content as desired (column 7 lines 9-11). The caloric, protein, and fat contents are each construed to be an “initial characteristic” of the cream. Regarding the limitations of “comparing the detected initial characteristic of the cream sample to a target characteristic for the standardized human milk product, and determining the portion of the cream sample and the portion of the obtained retentate based on the comparison”, the process is directed to an abstract idea that does not recite any physical steps. Regardless, the process would have naturally been required in order to achieve the desired amounts of calories, fat and protein required by the mixture of the cream and retentate of Medo et al. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Lindquist to combine the cream sample and the obtained retentate using the claimed method since Lindquist already teaches wanting to perform standardization on the cream and skim samples to form a final standardized milk product having a desired fat content (column 10 lines 22-28), therefore in order to use the correct proportions of the cream and rententate portion to accurately achieve desired fat nutritional levels in the final product, for example providing a fortifying product that allows milk to be adjusted to have a desired nutritional content for promoting growth of a premature infant as taught by Medo et al. (column 14 lines 42-49), and since the process would have been required, whether manually by an individual or automatically by a processing device such as a computer, to achieve the desired fat content taught by Lindquist as explained above.

Response to Amendment
The declaration under 37 CFR 1.132 filed 7/30/2021 is insufficient to overcome the rejection of claims 1, 3-5 and 10-12 based upon 35 USC 103 as set forth in the last Office action because: 
The declaration states that holder pasteurization results in a reduction of biological activity of immune components, including 17.6% reduction of IgA (item 9), the claimed process is different from the holder pasteurization approach (item 12), and reduction of B. Cereus in an upstream process resulting in reduced hold times for pasteurization (item 13).
This is not persuasive since the prior art already acknowledges that holder pasteurization results in significant reduction of immunological component activity (Groer et al. column 3 lines 3-6), IgA is known to be an important component of human milk (Groer et al. column 3 lines 8-9), and the rejection relies on a combination of prior art references, where human milk can be subjected to bactofugation prior to heat treatment (Hoffmann paragraphs 52 and 60-67). Additionally Lindquist already teaches heat treatment temperature and duration that lies within or overlaps applicant’s claimed ranges. Since there does not appear to be any evidence of record indicating any particular differences between the heat treatment of the prior art combination and that of the claimed process, one of ordinary skill in the art would have reasonably expected similar levels of IgA retention from the process of the prior art combination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 10-12 (filed 6/30/2021) have been considered but are moot because the current office action relies on new grounds of rejection to address the IgA limitation (Groer et al.).
Additionally, the combination of Lindquist, Hoffmann and Stovring et al. teaches removal of Bacillus cereus through Bactofugation as stated for amended claim 1
Regarding applicant’s arguments with respect to the Declaration of Dr. Hair (7/30/2021) is not persuasive for the reasons stated in the “response to amendment” section above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792